Affirmed and Memorandum Opinion filed December 6, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-10-01106-CR
                                    ____________

                         VALENTINE FACUNDO, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 177th District Court
                                Harris County, Texas
                           Trial Court Cause No. 0698837


                            MEMORANDUM OPINION

       Appellant was convicted of aggravated sexual assault of a child and sentenced to
thirty years in prison. This court affirmed his conviction in 1998. See Facundo v. State,
971 S.W.2d 133 (Tex. App.—Houston [14th Dist.] 1998, pet. ref’d). Appellant appeals
the trial court’s denial of his motion for DNA testing.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). As of this date, more than forty-five days has
passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2